 
Exhibit 10.1

EXECUTION VERSION
 
 


 
CONFIDENTIAL TREATMENT REQUESTED
 
[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN REDACTED ARE
MARKED WITH BRACKETS (“[***]”). THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION.
 
 
EXCLUSIVE DISTRIBUTION AGREEMENT
 
This Exclusive Distribution Agreement (this “Agreement”) is dated this 16th day
of April, 2008, but is effective as of May 1, 2008 (the “Effective Date”), by
and between CryoLife, Inc., 1655 Roberts Blvd., NW, Kennesaw, GA  30144
(“CryoLife”) and Medafor, Inc., 2800 Freeway Blvd., Suite 800, Minneapolis,
MN  55430 (“Medafor”).
 
Recitals
 
A.           Medafor is in the business of developing, manufacturing and selling
proprietary hemostatic products, including the Product (as defined below).
 
B.           CryoLife develops and commercializes biomaterials and preserves and
distributes human tissue for vascular and cardiac transplant applications.
 
C.           Medafor desires to appoint CryoLife as the exclusive distributor of
the Product throughout the Territory (as defined below) for use in applications
in the Field (as defined below), and CryoLife desires to accept such
appointment, all in accordance with the terms and conditions of this Agreement.
 
Agreement
 
In consideration of the mutual covenants contained in this Agreement, CryoLife
and Medafor agree as follows:
 
ARTICLE I
DEFINITIONS AND RULES OF CONSTRUCTION
 
1.1. Definitions.
 
(a) Terms Defined in this Article.  For purposes of this Agreement, the
following terms shall have the following meanings:
 
“Affiliates” as it relates to a Party, shall mean any Person controlling,
controlled by or under common control with a Party.
 
“Annual Minimum” shall have the meaning ascribed to it in Section 2.2.
 
“Annual Minimum Dispute Notice” shall have the meaning ascribed to it in Section
2.2.
 
“Applicable Laws” means all applicable common law, statutes, ordinances, rules,
regulations or orders of any Governmental Authority, including Regulatory Laws.
 
“Bellows Applicator” means the bellows applicator manufactured by Medafor for
use with MPH Product.
 
 

--------------------------------------------------------------------------------


 
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in New York are authorized or obligated by law or executive order to
remain closed.
 
“China” means the People’s Republic of China
 
“Claim” shall have the meaning ascribed to it in Section 7.2.
 
“CGMP” shall have the meaning ascribed to it in Section 4.2.
 
“Commercially Reasonable Efforts” means, with respect to a Party’s diligence in
satisfying an obligation under this Agreement, that the Party applies the level
of efforts, expertise and resources that it would apply in the ordinary course
of business to satisfy a comparable obligation and that such actions be taken in
good faith.  In determining whether a Party is applying Commercially Reasonable
Efforts, the potential benefit to such Party not taking such efforts (e.g.
benefit in receipt of payments for products that are sold inappropriately
through a Crossover) shall not be considered. At the reasonable request of the
non-offending Party, as that term is used in Section 2.1, Commercially
Reasonable Efforts will include ceasing to provide Products or MPH Product to
the offending distributor.
 
“Confidential Information” shall have the meaning ascribed to it in Section 6.1.
 
“Crossover” shall have the meaning ascribed to in Section 2.1.
 
“CryoLife Applicator” means any applicator developed by CryoLife for use with
the MPH Product.
 
“CryoLife IP” shall have the meaning ascribed to it in Section 7.1.
 
“CryoLife Marks” means the brand names and marks CryoLife designates pursuant to
Section 2.4 for use on Product packaging.
 
“Department of Defense Hospitals” those hospitals that are run by the U.S.
Department of Defense and located on any United States military facility
anywhere in the world.  Notwithstanding the foregoing, hospitals run by the
Veterans Administration shall not be deemed “Department of Defense Hospitals”,
regardless of their location.
 
“Distribute” shall be the meaning ascribed to it in Section 2.1.
 
“Effective Date” means May 1, 2008.
 
“Failure to Supply” shall have the meaning ascribed to it in Section 10.2.
 
“FDA” means the United States Food and Drug Administration or any successor
agency having the administrative authority to grant Marketing Approval in the
United States.
 
“Field” means: (i) all applications in cardiac surgery and vascular surgery in
the United States; and (ii) all general surgery applications outside the United
States including cardiac and vascular surgeries, but excluding orthopedic and
ear, nose, and throat surgeries. For avoidance of doubt, the parties agree that
neurosurgery and topical applications are also excluded from the definition of
“Field”.
 
 
- 2 -

--------------------------------------------------------------------------------


 
“Field Action” means any correction or removal action by CryoLife or Medafor due
to safety, efficacy, quality or regulatory compliance concerns, including
actions to recover title to or possession of, or to halt distribution of,
Products that previously have been shipped to customers.
 
“Forecast” shall be the meaning ascribed to it in Section 3.1.
 
“Governmental Authority” means the United States and any other country in which
the Product is manufactured, marketed, sold, tested, investigated or otherwise
regulated, and all states or other political subdivisions thereof and
supranational bodies applicable thereto, including the European Union, and all
agencies, commissions, officials, courts or other instrumentalities of the
foregoing.
 
“HemArrest” means HemArrest, Inc., a Minnesota corporation.
 
“Insolvency Event” means that the Party (a) has commenced a voluntary proceeding
under any insolvency law, (b) had an involuntary proceeding commenced against it
under any insolvency law which has continued undismissed or unstayed for sixty
(60) consecutive days, (c) had a receiver, trustee or similar official appointed
for it or for any substantial part of its property, (d) made an assignment for
the benefit of creditors or (e) had an order for relief entered with respect to
it by a court of competent jurisdiction under any insolvency law.  For purposes
hereof, the term “insolvency law” means any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect.
 
“Intellectual Property” means (a) discoveries, inventions, improvements,
concepts and ideas, whether or not patentable, (b) works of authorship fixed in
a tangible medium of expression, (c) Trademarks, (d) trade secrets and know-how
and (e) all proprietary rights relating thereto, including all applications,
registrations and renewals in connection therewith.
 
“Initial Term” shall have the meaning ascribed to it in Section 10.1.
 
“Inventory Cost” shall mean the specific and direct manufacturing or procurement
cost to Medafor associated with the manufacturing or procurement of such
inventory (but shall not include overhead, markup or carrying costs).
 
“ISO” shall have the meaning ascribed to it in Section 4.2.
 
“Losses” shall have the meaning ascribed to it in Section 9.1.
 
“Marketing Approval” means, with respect to any country or jurisdiction, the act
of the applicable Regulatory Authority that is necessary under applicable
Regulatory Laws for the manufacture, marketing, distribution and sale of the
Product in that country or jurisdiction, and satisfaction of all applicable
regulatory and notification requirements and, to the extent applicable, the
grant of Pricing Approval.
 
 
- 3 -

--------------------------------------------------------------------------------


 
“Medafor IP” shall have the meaning set forth in Section 7.2.
 
“MPH Product” means Medafor’s proprietary product for effecting hemostasis at
the site of a wound, cut or incision using a patented technology known as MPH®
(Microporous Polysaccharide Hemospheres).  The MPH Product for surgical use is
currently referred to as Arista®. MPH Product includes all product improvements,
modifications, additions and refinements thereto made by Medafor during the
Term.
 
 “Other Manufacturing Laws” shall have the meaning ascribed to it in Section
4.2.
 
“Party” means CryoLife or Medafor, as the context requires.
 
“Person” means any individual, group or entity, including Governmental
Authorities.
 
“Pricing Approval” means, with respect to any country or jurisdiction in which
Governmental Authorities determine the pricing at which products will be
reimbursed, the approval, agreement, determination or decision by the applicable
authorities establishing that pricing.
 
“Product” means a Product Applicator containing MPH Product per the
Specifications.
 
“Product Applicator” means a Bellows Applicator or a CryoLife Applicator.  The
term “Product Applicator” includes all product applicator improvements,
modifications, additions and refinements thereto made by Medafor or CryoLife, as
applicable, during the Term.
 
“Product Complaint” means any expression by a Third Party of dissatisfaction
relating to the identity, durability, reliability, safety, efficacy or
performance of any Product, including actual or suspected product tampering,
contamination, mislabeling or misformulation.
 
“Product Information” shall have the meaning ascribed to it in Section 2.3.
 
“QSR” shall have the meaning ascribed to it in Section 4.2.
 
“Regulatory Authority” means, with respect to any country or jurisdiction, any
Governmental Authority involved in granting Marketing Approval or Pricing
Approval or in administering Regulatory Laws in that country or jurisdiction,
including the FDA in the United States.
 
“Regulatory Laws” means all Applicable Laws governing (i) the import, export,
testing, investigation, manufacture, marketing or sale of the Product,
(ii) establishing recordkeeping or reporting obligations, (iii) any Field Action
or (iv) similar regulatory matters.
 
 
- 4 -

--------------------------------------------------------------------------------


 
“Right of Renewal” shall have the meaning ascribed to it in Section 10.1.
 
“Specifications” means, collectively, (i) Medafor’s design and functionality
specifications relating to the Product set forth in Exhibit A and (ii) any
specifications for manufacturing, testing, storing, packaging, shipping or
labeling (including CryoLife’s labeling and packaging requirements and
instructions as set forth herein) the Product set forth in any approved
application for Marketing Approval and any supplements and amendments thereto.
 
“Term” shall have the meaning ascribed to it in Section 10.1
 
“Territory” shall mean the United States, Canada, the United Kingdom and Germany
commencing on the Effective Date.  Beginning January 1, 2009, the Territory
shall expand to mean the entire world except for the countries of Japan and
China.  Notwithstanding the foregoing, in no event shall the Territory include
any Department of Defense Hospitals.  Although the Territory shall initially
include the United States, the parties agree that in the United States the
Territory shall exclude those certain enumerated hospitals listed on Exhibit B
in the United States until the times set forth therein.
 
“Third Party” means any Person other than a Party or its Affiliates.
 
“Trademarks” means all trademarks, service marks, trade dress, logos and trade
names, together with all translations, adaptations, derivations and combinations
thereof (including all goodwill associated therewith), and all applications,
registrations and renewals in connection therewith.
 
“United Kingdom” means the United Kingdom of Great Britain and North Ireland.
 
“United States” means the United States of America, including its territories,
commonwealths and possessions.
 
“Year” shall mean the period commencing the Effective Date and ending June 30,
2009, or any subsequent twelve month period commencing July 1 and ending on the
following June 30.


“Year 1” “Year 2” and “Year 3” shall have the meanings ascribed to them in
Section  2.2.




1.2. Rules of Construction.
 
(a) When a reference is made in this Agreement to a Recital, an Article, a
Section, a Schedule or an Exhibit, such reference is to a Recital, Article or
Section of, or a Schedule or an Exhibit to, this Agreement, unless otherwise
indicated.  All Exhibits and Schedules attached hereto are incorporated in this
Agreement by reference.
 
(b) Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be understood to be followed by the words “without
limitation.”
 
 
- 5 -

--------------------------------------------------------------------------------


 
(c) Pronouns, including “he,” “she” and “it,” when used in reference to any
Person, shall be deemed applicable to entities or individuals, male or female,
as appropriate in any given case.
 
(d) Article, Section and other headings contained in this Agreement are for
reference purposes only and are not intended to describe, interpret, define or
limit the scope, extent or intent of any provision of this Agreement.
 
(e) Standard variations on defined terms (such as the plural form of a term
defined in the singular form, and the past tense of a term defined in the
present tense) shall be deemed to have meanings that correlate to the meanings
of the defined terms.
 
ARTICLE II
DISTRIBUTION
 
2.1. Exclusive Distribution Rights.
 
(a) Medafor hereby grants to CryoLife, and CryoLife hereby accepts, the
exclusive right to promote, market, sell and distribute (collectively,
“Distribute”) the Product throughout the Territory for all uses and applications
in the Field.  Medafor shall not, directly or indirectly, Distribute, or permit
Distribution of, Products or the MPH Product anywhere in the Territory for any
uses or applications in the Field, either on its own behalf or through any
Affiliate or Third Party. CryoLife shall not, directly or indirectly,
Distribute, or permit Distribution of, the Product anywhere in the Territory for
any uses or applications outside of the Field, either on its own behalf or
through any Affiliate or Third Party.
 
(b) Both Parties acknowledge and agree that, notwithstanding their efforts to
the contrary, given the nature of the industry, the distribution of products and
that both Parties employ distributors, there may be inadvertent sales
“Crossover” by either or both Parties, i.e. inadvertent sales unknown to
CryoLife of Product into applications outside of the Field and inadvertent sales
unknown to Medafor of MPH Product or Products into applications in the Field.
Upon learning of such inadvertent sales, the non-offending Party shall give the
other Party written notice of the facts and circumstances of the inadvertent
sale, and the Party receiving such notice will use its Commercially Reasonable
Efforts to prevent additional prohibited sales and report what steps it has
taken to prevent a reoccurrence. Such inadvertent sales shall not be considered
a material breach of this Section, provided the other Party takes prompt and
Commercially Reasonable Efforts to prevent additional prohibited sales and
timely reports what steps it has taken to prevent a reoccurrence to the
non-offending Party.
 
(c) Medafor represents and warrants that attached hereto as Schedule 2.1 is a
list of all agreements that permit others to Distribute Products in the Field
(or if such agreement is oral, a description of such oral arrangement).  Medafor
represents and warrants that:
 
(i) it has delivered to CryoLife the most current and complete copies of each of
the agreements listed on Schedule 2.1 (or if such agreement is oral, that is has
summarized all terms of such oral arrangement);
 
 
- 6 -

--------------------------------------------------------------------------------


 
[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN REDACTED ARE
MARKED WITH BRACKETS (“[***]”). THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION.
 
(ii)  by the Effective Date there shall be no agreement or arrangements to which
it is a party or by which it is bound that would permit others to Distribute
Products in the Field in the United States, Canada, the United Kingdom or
Germany; provided however that distribution rights that allow for the promotion,
sale or distribution of the Product in Department of Defense Hospitals shall not
be deemed a violation of this Section; and provided, further and notwithstanding
the foregoing, the distribution by the three distributors disclosed on Schedule
2.1 that have agreements that do not expire or terminate on the Effective Date
shall not be deemed a violation of this Section to the limited extent that they
permit promotion, sale or distribution to those hospitals within the United
States that are identified on Exhibit B;
 
(iii) by January 1, 2009 there shall be no agreements or arrangements to which
it is a party or by which it is bound that would permit others to Distribute
Products in the Field outside of the United States, Canada, the United Kingdom
or Germany, Japan or China; or
 
(iv)  it will not take any action with respect to any of its agreements with
third parties that may expose CryoLife to any liability.
 
(d) Medafor represents and warrants that other than the existing distributors
identified on Schedule 2.1, it does not currently have any other agents,
representatives, or distributors entitled to Distribute Products for use in the
Field within the Territory, and that there is no restriction, covenant, or
agreement to which it is a party or by which it is bound that would prevent or
delay Medafor from providing to CryoLife the exclusive distribution rights
contained in this Agreement.  Medafor agrees that it will not, directly or
indirectly, undertake any action, omit to take any action, or enter into any
agreement that will prevent or delay the enjoyment by CryoLife of the full
benefits of the exclusive distribution relationship provided in this
Agreement.  Medafor agrees to direct all sales inquiries respecting the Product
within the Field in the Territory to CryoLife immediately during the Term of
this Agreement.  Medafor represents and warrants that its termination of
agreements that permit others to Distribute Products in the Field in the
Territory shall not cause CryoLife any Losses.  CryoLife agrees to direct all
sales inquires respecting the Product outside the Field immediately to Medafor
during the Term of this Agreement.
 
2.2. Annual Minimums.
 
(a) During the Initial Term, CryoLife agrees to order the following minimum
Product amounts (the “Annual Minimum”) during the periods set forth below:
 

 
Year 1 - (May 1, 2008 – June 30, 2009):
$[***]
 
Year 2 - (July 1, 2009 – June 30, 2010):
$[***]
 
Year 3 - (July 1, 2010 – June 30, 2011):
$[***]
     

(b) After Year 3, CryoLife agrees that the minimums for Years 4-6 shall be as
set forth below:
 

 
Year 4 - (July 1, 2011 – June 30, 2012):
$[***]
 
Year 5 - (July 1, 2012 – June 30, 2013):
$[***]
 
Year 6 - (July 1, 2013 – June 30, 2014):
$[***]

 
 
- 7 -

--------------------------------------------------------------------------------


 
[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN REDACTED ARE
MARKED WITH BRACKETS (“[***]”). THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION.
 
The parties expressly acknowledge and agree that CryoLife’s obligation to
purchase the Annual Minimums set forth in Sections 2.2(a) and 2.2(b) is based on
CryoLife’s unimpaired ability to sell the Product under private label, beginning
on the Effective Date throughout the United States, Canada, Germany and the
United Kingdom (except for those specific hospitals set forth on Exhibit B); and
beginning on January 1, 2009, throughout out the entire Territory.  In the event
that CryoLife is unable to sell such Products under private label as set forth
herein in the Territory, as a result of impairment (unless such impairment is
caused directly by CryoLife) then such Annual Minimums shall be equitably
adjusted downward as follows:  CryoLife shall provide written notice to Medafor
of the impairment and its proposed reduction based on such impairment.  Medafor
shall have fifteen (15) days from receipt of such notice to notify CryoLife in
writing that it disagrees with CryoLife’s reduction with such notice also
detailing the proposed number Medafor believes is the appropriate reduction, if
any, in the Annual Minimum.  In the event that Medafor fails to notify CryoLife,
the Annual Minimum for the Year in question shall be reduced per CryoLife’s
notice set forth above.  In the event that Medafor notifies CryoLife that it
disagrees with CryoLife, the parties shall have fifteen (15) days to resolve the
dispute, after which, after which, either Party may notify the other Party that
it requests that an arbitrator decide upon the appropriate reduction pursuant to
Schedule 2.2 attached hereto pursuant to so called “Baseball” arbitration (such
notice, the “Annual Minimum Dispute Notice”).  The parties agree that the
equitable adjustment downward for purposes of the “Baseball” arbitration shall
be based on the following factors: CryoLife’s projection of sales in such
country(ies), the number of medical procedures that the Product could be sold
for use in such country(ies), sales of the Product in similarly situated
countries, and other similar facts that the parties deem to be important.


(c) The parties acknowledge and agree that the Annual Minimums are based on
Medafor’s current sales of the Product and therefore, Medafor represents and
warrants that it has delivered to CryoLife, prior to the execution of this
Agreement, Medafor’s current sales information for the first quarter of 2008 for
the Product and that such information is true, correct and complete.
 
(d) During Year 1, CryoLife agrees to submit purchase orders for the Products as
follows: (i) for the period between the Effective Date and July 31, 2008,
CryoLife will submit to Medafor a purchase order for at least $500,000 of
Products and such purchase order shall be submitted upon the execution of this
Agreement by the Parties; (ii) for the period between August 1, 2008
and  October 31, 2008 and by no later than June 15, 2008, CryoLife shall submit
to Medafor a purchase order for at least $750,000 of Products; (iii) for the
remainder of Year 1, CryoLife shall submit monthly purchase orders for $[***]
worth of Products with the understanding that each monthly purchase order shall
not be deemed effective unless it is submitted in accordance with Section
3.2.  CryoLife’s obligations under this subsection shall be equitably adjusted
in the event of any reduction in the Annual Minimum for Year 1.
 
(e) After the conclusion of Year 1 and during the remainder of the Term,
CryoLife will submit purchase orders for at least 15% of the applicable Annual
Minimum for the calendar quarter commencing July 1, 25% for the calendar quarter
commencing October 1, 25% for the calendar quarter commencing January 1, and 35%
for the calendar quarter commencing April 1.  Such purchase orders may be
submitted at any time prior to and including the first date of the applicable
calendar quarter and should be consistent with the three (3) month portion of
the rolling forecast set forth in Section 3.1.  CryoLife may submit purchase
orders monthly provided that for a purchase order to be effective it must be
submitted in accordance with Section 3.2.
 
 
- 8 -

--------------------------------------------------------------------------------


 
(f) The foregoing minimum purchases may be reduced by CryoLife in any given
period to the extent of any prior purchase by CryoLife in excess of the minimum
amounts specified above for any and all preceding periods. The inability of
CryoLife to meet any minimum purchase requirement by reason of Product returns
pursuant to Section 2.6, any breach of this Agreement by Medafor resulting in an
impairment to CryoLife’s ability to sell into any portion of the Territory based
on the timelines set forth herein, supply interruption by Medafor, force
majeure, or any Product recall shall not cause CryoLife to be in default under
this Section.
 
(g) During Year 1, all Product purchases shall be for Products in 3 gram and 5
gram volumes. Thereafter, Medafor agrees to make additional volume Product and
configurations available for purchase, as reasonably requested by CryoLife, at
prices and volumes to be mutually negotiated and agreed to by the Parties.
 
2.3. Marketing and Sales Activities.
 
(a) CryoLife shall have sole control and authority over its marketing activities
for the Products.  All business decisions concerning the sales and marketing of
Products within the Field and the Territory, including the price, product
packaging and configuration, and other sale and promotional terms thereof, will
be within the sole discretion of CryoLife, except that CryoLife shall provide
Medafor with a reasonable opportunity to review and approve all marketing
materials relating to the Products for purposes of compliance with Regulatory
Laws and to reasonably protect its rights in its trademarks and copyrights,
which approval shall not be unreasonably withheld or delayed.  CryoLife shall
comply with the appropriate quality control instructions of Medafor as to the
form and manner in which such Medafor trademarks shall be used In its
discretion, CryoLife may conduct clinical trials for the Products in order to
support CryoLife’s marketing and sales efforts. CryoLife agrees to provide
Medafor with written results of such clinical trials for Medafor’s records and
uses in areas outside of the Field.
 
(b) Medafor agrees to provide to CryoLife all reasonable technical assistance,
including necessary information related to the Product in the Field to CryoLife
in order for CryoLife to market the Product and so CryoLife may develop its own
technical, scientific and clinical information files for purposes of obtaining
new product committee approvals at target hospitals.  Medafor agrees to provide
reasonable training CryoLife’s sales force regarding the Products either at
Medafor’s facilities or in the Field; provided that CryoLife shall be
responsible for the costs and expenses of CryoLife personnel incurred in
connection with Medafor providing such train-the trainer technical assistance
and training and CryoLife shall reimburse Medafor for its incurred travel
expenses.  Medafor agrees to provide CryoLife with copies of its product
handling manuals, sales literature, promotion materials, training materials,
videos, demonstration kits and other applicable information for the
Products.  To the extent possible Medafor shall provide CryoLife in electronic
form and format all such marketing materials and information described in this
Section (collectively all such information described in this Section is “Product
Information”).
 
 
- 9 -

--------------------------------------------------------------------------------


 
 
(c) Portions of the Product Information may be incorporated into CryoLife’s
materials used for the promotion of the Products.  Medafor represents and
warrants that the Product Information shall be accurate and complete in all
material respects, and undertakes to update any such Product Information when
any information included therein becomes outdated, inaccurate, or
misleading.  CryoLife shall have the right to produce, at its expense,
promotional material, Products handling manuals, instructions for use, and other
written information relating to the Products that is based in whole or in part
on the material supplied by Medafor subject to the limitations set forth above.
 
(d) Medafor will cooperate with CryoLife in the sponsorship and planning of
seminars and marketing events for Products.
 
(e) Medafor shall furnish without charge to CryoLife, any market surveys and
related information prepared by or for Medafor pertaining to the market for the
Products in the Territory.  CryoLife will treat such information as Medafor IP
in accordance with the applicable provisions of Section 7.1.
 
2.4. Branding.  The Products shall be sold under CryoLife’s brand names as
directed by CryoLife; provided however, that CryoLife’s branding will use the
MPH® trademark owned by Medafor on its external packaging in a manner reasonably
acceptable to Medafor and in accordance with all Applicable Laws and in
accordance with appropriate quality control instructions of Medafor as to form
and manner of use.  Notwithstanding the foregoing, the parties have agreed that
CryoLife may use the name Hemostase as the private label and to the extent
necessary Medafor agrees to consent to the use and filing of the name Hemostase
MPH® or Hemostase MPH® trademarks by CryoLife with appropriate Governmental
Authorities, if CryoLife so desires.  Medafor shall adapt packaging and labeling
for the Products as instructed by CryoLife to meet CryoLife’s usual, normal and
reasonable branding standards, which packaging shall be developed by
CryoLife.  CryoLife, subject to Medafor’s reasonable acceptance, shall have
final approval over all packaging and labeling of the Products.
 
2.5. Sample Products.  Medafor shall provide to CryoLife sterile samples of
Product at no charge according to the following commitment:
 
(a) Year 1- 800 boxes of 5 gram
 
(b) Year 2- 400 boxes of 5 gram
 
Unless otherwise agreed, samples shall be delivered to CryoLife at the
commencement of Year 1 and Year 2 in accordance with forecasts that in the case
of Year 1 have already been delivered to Medafor, and that will be delivered to
Medafor in conjunction with the forecasts set forth in Section 3.1 for Year 2.
 CryoLife may purchase additional sterile samples of boxes of 3 gram or 5 gram
product at a fixed price of $125 per box over the Initial Term.  If requested by
Medafor, CryoLife will make all reasonable efforts to document the no charge use
of these samples.  CryoLife shall use sample units only for demonstrations and
marketing purposes and may not resell any samples.
 
2.6. Acceptance of Products.  CryoLife shall have twenty (20) Business Days to
inspect and to verify that the Products conform to the applicable firm order and
the Specifications from the date of arrival of such Products at the point of
delivery.  Unless CryoLife rejects any Product within such twenty (20) Business
Day period in writing to Medafor specifying the reason for such rejection, the
entire shipment shall be deemed accepted by CryoLife. Any Product rejected in
accordance with the preceding sentence shall, if requested by Medafor be either
returned to Medafor or CryoLife shall provide such other evidence of the
deficiency of the Products to Medafor.  CryoLife will follow Medafor’s
reasonable instructions to return such Products or to otherwise dispose of them,
and will not take any action in relation to such Products until it receives such
instructions from Medafor.  Medafor shall have fifteen (15) Business Days from
CryoLife’s notice to check, verify, test and respond to any claims by CryoLife
that Products are not in conformity with the Specifications, before agreeing to
replace the defective nonconforming product.  Medafor shall bear all costs of
return (including freight and insurance) for defective or non conforming Product
and shall either replace the defective or nonconforming Product without charge
(including payment of freight and insurance for delivery of the replacement
Product) or, at CryoLife’s request, refund to CryoLife the entire amount paid in
connection with the rejected Product (including transportation and shipping
charges.  All such replacement product shall be shipped to CryoLife within
thirty five (35) calendar days. Nothing in this Section, including the exercise
of rights hereunder, shall be construed as a waiver of CryoLife’s
indemnification rights, its warranty rights or any other common law or statutory
remedies.  CryoLife agrees to reimburse Medafor for any freight and insurance
costs incurred by Medafor with respect to Product originally rejected by
CryoLife, that Medafor determines through verification and/or testing was not
defective and conformed to Specifications.
 
 
- 10 -

--------------------------------------------------------------------------------


 
ARTICLE III
PURCHASING
 
3.1. Forecasts.  On a quarterly basis and twenty (20) days before the end of
each quarter, CryoLife shall provide to Medafor twelve (12) month rolling
forecasts of the anticipated quarterly quantities and mix of the Products that
CryoLife expects to order (each, a “Forecast”), which shall correspond to at
least the minimum purchase quantities in Section 2.2 of this Agreement provided
that such forecasts shall not be binding unless and until CryoLife delivers a
purchase order to Medafor.
 
3.2. Firm Orders. Medafor shall supply to CryoLife the minimum quantities as
described in Section 2.2 of this agreement against purchase orders placed by
CryoLife. In regard to purchase orders placed above the minimum purchase
requirements as per Section 2.2, Medafor shall fulfill all firm additional
orders for the Product submitted by CryoLife provided that such orders are not
more than 50% above the minimums set forth in Section 2.2. CryoLife shall place
any firm purchase orders, so that they have been received by Medafor no less
than thirty-five (35) calendar days prior to the requested ship date.  Firm
purchase orders may be submitted via regular mail or facsimile to the following:
 
Medafor, Inc.
2700 Freeway Blvd., Suite 800
Minneapolis, MN  55430
Attn:  Carl Orr
Fax No.:  763-571-1035
 
 
- 11 -

--------------------------------------------------------------------------------


 
[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN REDACTED ARE
MARKED WITH BRACKETS (“[***]”). THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION.
 
Each firm order shall be deemed accepted upon receipt by Medafor.  Except as
otherwise provided herein, Medafor may not reject any purchase order received
from CryoLife unless such purchase order: (a) has not been forecasted pursuant
to Section 3.1 and (b) is not consistent with the Annual Minimums to the extent
the order exceeds the forecasted amount.  If Medafor rejects a purchase order
due to a force majeure event or as otherwise provided herein, Medafor must give
notice within two (2) Business Days of receipt of such purchase order (and
before receipt of payment) and must advise CryoLife in writing of the
reason.  In the event of such rejection, CryoLife’s annual minimum requirements
as set forth in Section 2.2 shall be adjusted accordingly.
 
3.3. Transfer Pricing.
 
(a) Subject to Section 3.3(b) below, the transfer pricing for the Products
ordered by CryoLife during the Initial Term shall be as set forth in Exhibit
C.  Medafor represents and warrants that its current pricing in the Territory to
its distributors and for direct sales by Medafor, if any, has been delivered to
CryoLife and that such information delivered to CryoLife is true, correct and
complete.  The parties acknowledge that in the event that CryoLife is unable to
obtain appropriate margins, the parties will, in good faith, negotiate an
equitable adjustment to such pricing.
 
(b) The transfer pricing set forth in Exhibit C is for finished Products (i.e.
packaged, labeled and sterilized).  CryoLife shall be responsible for all
applicable (i) sales, use, value-added or similar taxes imposed by any
Governmental Authority, and (ii) excises, duties, import fees and export fees.
CryoLife shall be also responsible for all reasonable freight and delivery
charges and any other costs for shipment of the Products from Medafor’s
facilities in Minneapolis, Minnesota to CryoLife’s facilities as specified in
the applicable firm order.  Title to products and all risk of loss shall pass
from CryoLife to Medafor upon Medafor’s delivery of Products to CryoLife’s
designated shipper at Medafor’s Minneapolis, Minnesota location.  Each shipment
of Products from Medafor to CryoLife shall contain such quality control
certificates reasonably requested by CryoLife certifying that the Products
shipped conform to the specifications.
 
3.4.           Payment Terms.  Medafor shall deliver to CryoLife an invoice for
each firm order, which invoice shall contain customary information for CryoLife
to verify the invoice, including the quantity of Products delivered.  Payment
terms for undisputed amounts (excluding for the first and second quarters of
2008 which shall be paid immediately upon delivery of the inventory due) shall
be [***] ([***]) days from when the Products are shipped in accordance with
Section 3.5 or, if later, ten (10) days after date that CryoLife receives the
applicable invoice.  All payments hereunder will be made in United States
dollars.
 
3.5.           Shipping.
 
(a) Medafor shall at all times use its Commercially Reasonable Efforts to ship
Products to CryoLife no later than the ship date set forth in the applicable
firm order.
 
(b) Medafor shall package, label, store and ship all Products in compliance with
Applicable Laws and in accordance with good commercial and industry
practice.  CryoLife shall select the shipper.  The Products shall be delivered
to CryoLife sterile and ready for end-user sale and use, including all
packaging, labeling, and instructions for use.  Medafor shall package the
Products suitably for export and appropriately to prevent damage during
shipment.  The packing slip shall have the part number, purchase order number
and delivery quantity.
 
 
- 12 -

--------------------------------------------------------------------------------


 
[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN REDACTED ARE
MARKED WITH BRACKETS (“[***]”). THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION.
 
 
(c)           The Products shall be shipped F.O.B. Medafor facilities in
Minneapolis, Minnesota.  At CryoLife’s expense, Medafor shall ship the Products
to CryoLife as directed by CryoLife in the applicable firm purchase order.


ARTICLE IV
MANUFACTURING


4.1. Inventory.
 
(a) Medafor shall at all times maintain a [***] ([***]) [***] supply of Products
in inventory to support CryoLife’s sales efforts based on the higher of (A) the
total amount of Products ordered by CryoLife during the preceding [***] on a
rolling basis, or (B) the minimum amount of Products CryoLife is required to
purchase pursuant to subsections 2.2(b) and 2.2(c) for the following [***] on a
rolling basis.
 
(b) Medafor will notify CryoLife immediately in writing upon becoming aware of
any supply shortage, or other interruption or potential interruption in the
supply of any material, component, or sub-assembly, in each case as it relates
to Products.
 
(c) Medafor shall at all times ensure that sufficient manufacturing capacity
(including appropriate manufacturing, storage and distribution facilities and
qualified personnel) is maintained to meet CryoLife’s forecasted demand plus
50%.  If at any time Medafor does not have enough component materials to
fulfill, or other supply or manufacturing problems prevent Medafor from
fulfilling, on a timely basis, its supply obligations to CryoLife for CryoLife’s
purchase orders for Products, Medafor shall promptly notify CryoLife of the
nature and extent of the impairment to Medafor’s ability to supply and shall
allocate its remaining manufacturing resources to CryoLife’s purchase orders for
the Products first.  Only after such action is taken and completed shall Medafor
allocate remaining manufacturing resources to other competitive products Medafor
produces, so that CryoLife will not be disadvantaged in its ability to obtain
Products during such impairment.
 
(d) In the event Medafor is unable to fulfill CryoLife’s purchase orders for
Products, CryoLife’s Annual Minimum and calendar quarter purchase requirements
for the Year and subsequent Years shall be suspended until Medafor is able to
fulfill CryoLife’s purchase orders for at least one calendar quarter.
Thereafter, CryoLife’s Annual Minimum and calendar quarter purchase requirements
shall be reduced by a reasonable amount to account for the shortage and any
resulting interruption of CryoLife’s ability to supply its customers.
 
(e) If this Agreement is terminated by CryoLife (other than for Medafor’s breach
of this Agreement or pursuant to Section 10.2(c) or 10.2(e)) then CryoLife shall
reimburse Medafor for the total Inventory Cost of up to [***] ([***]) [***]
inventory maintained pursuant to Section 4.1(a) unless CryoLife directs that
inventory be shipped to CryoLife pursuant to Section 10.3 (in which case
CryoLife shall pay the amounts for the inventory as set forth herein); provided
that inventory already paid for by CryoLife shall be deducted from this amount.
 
 
- 13 -

--------------------------------------------------------------------------------


 
[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN REDACTED ARE
MARKED WITH BRACKETS (“[***]”). THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION.
 
(f) If CryoLife requires any changes to any CryoLife-specific components during
the Term, outside of a required change by Regulatory Authorities which renders
such CryoLife-specific components unusable for sale by CryoLife, then CryoLife
shall reimburse Medafor for the Inventory Cost of the CryoLife-specific
components that are rendered unusable due to such change; provided, however,
that the total amount of reimbursement under this Section 4.1(f) shall only be
paid for inventory that has been kept as part of the [***] ([***] ) [***]
inventory set forth in Section 4.1(a).
 
4.2. Manufacturing.  Medafor will manufacture the Products in accordance with
the then current (i) Specifications, (ii) applicable regulations relating to
current Good Manufacturing Practices (“CGMP”) and similar protocols required by
the United States Food, Drug and Cosmetic Act and similar laws and regulations
in foreign jurisdictions within the Territory that regulate the manufacture,
distribution, and sale of the Products for use in the Field, all as may be
amended from time to time (“Other Manufacturing Laws”), quality system
regulations (“QSR”) of the United States Food and Drug Administration, including
master device and lot history records, and ISO 13485 requirements (including
appropriate certification) (“ISO”), MDD requirements, CMDCAS requirements, and
(iii) other pertinent rules and regulations of any Regulatory Authorities within
the Territory that have approved the sale of the Products.  Upon CryoLife’s
request, Medafor shall provide CryoLife with written evidence of compliance with
the criteria set forth herein.  During the Term, Medafor will maintain, or cause
to be maintained, the Product manufacturing facility’s registration as a
certified medical device manufacturing facility with all applicable Regulatory
Authorities or cause such facility to be maintained such that the facility would
pass an audit for compliance with CGMP, QSR, Other Manufacturing Laws and
ISO.  Medafor shall maintain ongoing quality assurance and testing policies
sufficient to satisfy its obligations under this Agreement and Medafor’s
standard quality assurance policies.  Medafor shall maintain throughout the Term
and for the specified shelf life of the Product (or for such longer period as
may be required by Applicable Laws) accurate and complete records relating to
its manufacture and testing of the Products, including all records required
under Applicable Laws.
 
4.3. Change Labeling.  Medafor shall not make any changes to the Products
(including materials, packaging, and directions for use), the Specifications,
the raw materials, component suppliers, or manufacturing process for the
Products, which in any case could reasonably be expected to adversely affect the
form, fit, function, regulatory status, or efficacy of the Products or patient
safety, unless approved by CryoLife in writing in advance, which approval may
not be unreasonably denied.  Without limiting the foregoing, all such changes
(including changes required by law) shall be submitted to CryoLife no later than
sixty (60) calendar days prior to Medafor’s proposed date of implementation for
such change.  Unless CryoLife notifies Medafor in writing that it disapproves of
such change during the thirty (30) calendar day period following the
notification of such change or if such a proposed change is otherwise required
by law, regulation, or directive, Medafor shall be authorized to implement such
change and shall be responsible for properly communicating and implementing such
change, including with respect to any of Medafor’s vendors.  Without limiting
the foregoing, the following changes shall be deemed governed by this
Section:  (i) use of any nonconforming material in the manufacture of any of the
Products in variance with the Specifications; (ii) implementation of any
deviation that could affect the handling, sterility, safety, or efficacy of any
of the Products and be at variance with the Specifications; or (iii)
implementation of any corrective action that could affect the safety or efficacy
of the Products.
 
 
- 14 -

--------------------------------------------------------------------------------


 
4.4. Product Warranty.  Medafor warrants to CryoLife that the Product, when
delivered in accordance with the applicable firm order, will (i) conform to the
Specifications, (ii) have been manufactured, tested, stored, packaged, labeled
and shipped in compliance with Applicable Laws and in accordance with applicable
Regulatory Authorities, including all Marketing Approvals and (iii) be free of
defects in design, material, engineering, fabrication and workmanship in
accordance with the Specifications. The foregoing warranty shall be in effect
with respect to each Product for the labeled shelf life of the Product.  Medafor
further warrants to CryoLife that the Product, when delivered, shall be free and
clear of any liens, security interests or encumbrances of any nature
whatsoever.  The above warranty is contingent upon the proper use of the
Products and will not apply to Products that have been removed from their
original packaging or altered before resale by CryoLife.  In addition, this
warranty shall not apply to defects or failure due to: (a) the delivery of
Product with items not provided by Medafor; (b) any party other than Medafor or
an authorized Medafor representative modifying the Product; or (c) storage of
Products in an environment not intended or recommended by Medafor. EXCEPT AS
OTHERWISE SET FORTH IN THIS AGREEMENT OR PROVIDED IN ANY INDEMNIFICATION, EACH
PARTY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED INCLUDING ANY WARRANTIES AS
TO MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
 
 
ARTICLE V
REGULATORY MATTERS
 
5.1. Compliance with Laws.  Each Party shall comply in all material respects
with all Applicable Laws that pertain to its activities under this Agreement
and, except as otherwise provided for herein, shall bear the entire cost and
expense of such compliance.
 
5.2. Marketing Approvals.  Medafor represents and warrants to CryoLife that it
has applied for and received FDA approval and a CE marking for the Product under
Medafor brand, and that such approval and CE marking are in good standing and
have never been revoked or suspended for any reason. Medafor has no reason to
believe that such approval or CE marking will be revoked or suspended for any
reason. In addition, Medafor represents and warrants to CryoLife that as of
March 18, 2008 it has applied for all approvals necessary in Canada, Germany,
the United Kingdom and the United States to allow CryoLife to Distribute Product
under a private label and that it had received all such approvals in Germany,
the United Kingdom and the United States.  All costs and expenses for
maintaining the FDA approval and the CE marking for the Product shall be at
Medafor’s expense.  At CryoLife’s request, Medafor shall use its Commercially
Reasonable Efforts to obtain and maintain additional Marketing Approvals for the
Product (under the CryoLife brand discussed under Section 2.4) throughout the
Territory (and Medafor understands that any delay in receiving such Marketing
Approvals shall reduce the Annual Minimums in accordance with Section
2.2).  Medafor shall have primary responsibility for all communications,
submissions and interactions with the Regulatory Authorities for the purpose of
obtaining and maintaining Marketing Approvals. CryoLife shall provide reasonable
personnel assistance to Medafor with respect to such Marketing
Approvals.  Medafor hereby grants to CryoLife the fully paid-up right to use any
and all regulatory approvals and clearances related to the Product owned by or
licensed to Medafor and existing as of the date hereof or obtained during the
Term.
 
 
- 15 -

--------------------------------------------------------------------------------


 
5.3. Actions by Regulatory Authorities.  Medafor shall be responsible to
Regulatory Authorities throughout the Territory as the manufacturer of the
Products.  If either Party receives notice of an actual or threatened
inspection, investigation, inquiry, recall, import or export ban, product
seizure, enforcement proceeding or similar action by a Regulatory Authority with
respect to the Product or a Party’s activities in connection with the Product,
it will notify the other Party within forty-eight (48) hours after its receipt
of notice of the action and will promptly deliver to the other Party copies of
all relevant documents received from the Regulatory Authority.  Any notice
respecting a recall or action that in any way restricts the ability of either
Party to Distribute Products shall be delivered to the other Party promptly upon
receipt. The Parties shall cooperate in response to the action, including
providing information and documentation as requested by the Regulatory
Authority.  If the action primarily concerns CryoLife’s activities, then
CryoLife shall have primary responsibility to respond to the Regulatory
Authority; otherwise, Medafor shall have primary responsibility to respond.  In
either case, upon request of the responding Party, the other Party shall provide
consulting advice and assistance with the response.  In addition, each Party
shall promptly notify the other and provide to the other a copy or
transcription, if available, of any communication from any Regulatory Authority
relating to the Products, the marketing thereof, or any related matter and shall
keep the other Party reasonably apprised of regulatory interactions and similar
activities with Regulatory Authorities in connection with the Products.  In the
event of such action by a Regulatory Authority that impedes CryoLife’s ability
to sell the Product, the Annual Minimums shall be adjusted equitably downward to
reflect such impediment in accordance with the impairment adjustment and
“Baseball” arbitration mechanism set forth in Section 2.2.
 
5.4. Regulatory Audit.  Medafor will permit authorized representatives of any
Regulatory Authority to inspect Medafor’s plant and production facilities (and
will secure the same rights with respect to any third party plant and production
facilities) relating to or used in connection with the manufacture of Products
and will promptly notify CryoLife when Medafor receives notice of any such
inspection.  Medafor will advise CryoLife of the findings of any regulatory
inspection and will promptly take the necessary steps to correct any compliance
deficiencies found by the Regulatory Authority relating to the production of
Products.  Medafor further agrees to use its reasonable best efforts to provide
to CryoLife such documentation or conduct such analyses as CryoLife may
reasonably request in connection with any regulatory submission or audit
concerning Products.  CryoLife will permit authorized representatives of any
Regulatory Authority to inspect CryoLife’s facilities relating to distribution
of Products and will promptly notify Medafor when CryoLife receives notice of
any such inspection.  CryoLife will advise Medafor of the findings of any
regulatory inspection and will promptly take the necessary steps to correct any
compliance deficiencies found by the Regulatory Authority relating to CryoLife’s
activities with Products.
 
 
- 16 -

--------------------------------------------------------------------------------


 
5.5. Inspections.
 
(a) CryoLife shall have the right to have its representatives present at the
plant or plants at which the Products are manufactured during normal business
hours to conduct an initial and periodic inspections of such facilities and
manufacturing procedures for compliance with CGMP, QSR, Other Manufacturing Laws
and ISO, the Specifications and CryoLife’s quality assurance requirements and to
inspect Medafor’s inventory of the Products, work-in-process, raw materials to
be used for the Products, production records, design history file, quality
manuals, regulatory dossiers, and such other matters as may be pertinent to
proper quality assurance of the Products to be delivered hereunder.  CryoLife
agrees to give Medafor a minimum of five Business Days’ prior notice of any such
inspection and each representative of CryoLife may be required by Medafor to
sign an appropriate confidentiality agreement.  Medafor shall promptly use its
Commercially Reasonable Efforts to take such action as is required to correct
any deficiencies identified by CryoLife relating to the production of the
Products.  Medafor further agrees to use its best efforts to provide such
documentation or conduct such analyses as CryoLife may reasonably request in
connection with any regulatory submission or audit.
 
(b) At CryoLife’s reasonable request, Medafor will perform a quality system
assessment of the vendors who provide Medafor with raw components/materials,
sub-assemblies or contract services for any Product.
 
5.6. Product Complaints and Reports.  The Parties shall each collect and record
Product Complaints (and any other events required to be recorded under
Applicable Laws) in accordance with Applicable Laws and their standard
procedures and policies in effect from time to time.  Each Party shall provide
to the other Party reports of such complaints or events within seventy-two (72)
hours after receipt.  Medafor shall be responsible for investigating all Product
Complaints, shall promptly respond to such complaints and shall copy CryoLife on
any response made by Medafor.  Medafor shall be responsible for submitting to
the Regulatory Authorities all required reports and other materials, including
annual reports, distribution reports and safety reports.  Each Party shall
immediately notify the other Party of any information it learns concerning the
safety or efficacy of the Product, regardless of whether formal reporting to any
Regulatory Authority is required.
 
5.7. Traceability.  Medafor shall maintain manufacturing and traceability
records with respect to the Products, including records by lot number.  CryoLife
shall maintain distribution records for the Product per 21 C.F.R. 820.160 for
the purpose of maintaining traceability to the customer to facilitate recalls or
field actions as necessary.  Medafor may audit CryoLife’s distribution records
for the Product upon a minimum of five (5) Business Days prior notice of such
audit and each representative of Medafor may be required by CryoLife to sign an
appropriate confidentiality agreement.
 
5.8. Field Actions.  If either Party in good faith determines that a removal,
correction, recall or other Field Action involving the Product or its labeling
is warranted (whether or not required by a Regulatory Authority), such Party
shall immediately notify the other Party in writing and shall advise such other
Party of the reasons underlying its determination that a removal, correction,
recall or other Field Action is warranted.  The Parties shall consult with each
other as to any action to be taken in regard to such removal, correction, recall
or other Field Action.  If, after consultations, either Party in good faith
believes that such a removal, correction, recall or Field Action should be
undertaken with respect the Product or its labeling, the Parties shall cooperate
in carrying out the same.  Medafor shall be responsible for all of CryoLife’s
reasonable out-of-pocket costs and expenses, including the cost of the Products
and the replacement cost of the Products, quality control testing and
notification in the event of removals, corrections, recalls or other Field
Actions with respect to any Product unless such removal, correction, recall or
other Field Action was due to an act or omission by CryoLife.  Medafor shall be
responsible for any required reporting to Regulatory Authorities with respect to
any removal, correction, recall or other Field Action involving the Product or
its labeling, provided it copies CryoLife on the same.  In the event of a recall
of any Products, Medafor shall promptly correct noted deficiencies relating to
its manufacturing, packaging, labeling, testing and Medafor’s storage or
handling of Products, if applicable, or cause the vendor of any material,
component, or sub-assembly incorporated into such Products to do likewise with
respect to such material, component, or sub-assembly and CryoLife shall correct
noted deficiencies related to matters for which it is responsible.
 
 
- 17 -

--------------------------------------------------------------------------------



 
5.9. Post-Market Clinical Studies.  Each Party shall inform the other Party in
the event that such Party becomes aware of post-market clinical studies being
conducted with the product.  Each Party shall inform the other Party in the
event that they become aware of published literature or unpublished reports of
data from any clinical or non-clinical laboratory studies involving the product.
 
ARTICLE VI
CONFIDENTIALITY
 
6.1. Confidentiality.  In the course of their activities pursuant to this
Agreement, the Parties anticipate that they may disclose Confidential
Information to one another and either Party may, from time to time, be either
the disclosing Party or the recipient of Confidential Information.  The Parties
wish to protect such Confidential Information in accordance with this Section
6.1.  The provisions of this Section shall apply to disclosures furnished to or
received by a Party and its employees, agents and representatives (which may
include employees, agents and representatives of its Affiliates).  Each Party
shall advise its employees, agents and representatives of the requirements of
this Section and shall be responsible to ensure their compliance with such
provisions.
 
(a) For purposes hereof, “Confidential Information” with respect to a disclosing
Party means all information, in any form or media, concerning the disclosing
Party that the disclosing Party furnishes to the recipient, whether furnished
before or after the Effective Date, and all notes, analyses, compilations,
studies and other materials, whether prepared by the recipient or others, that
contain or reflect such information; provided, however, that Confidential
Information does not include information that (i) is or hereafter becomes
generally available to the public other than as a result of a disclosure by the
recipient, (ii) was already known to the recipient prior to receipt from the
disclosing Party, as evidenced by prior written documents in its possession not
subject to an existing confidentiality obligation to the disclosing Party,
(iii) is disclosed to the recipient on a non-confidential basis by a person who
is not in default of any confidentiality obligation to the disclosing Party or
(iv) is developed by or on behalf of the recipient without reliance on
confidential information received hereunder.  The contents of this Agreement
shall be deemed to be Confidential Information of each Party.
 
 
- 18 -

--------------------------------------------------------------------------------


 
(b) The recipient of Confidential Information shall (i) maintain its
confidentiality using efforts and precautions at least as great as those it uses
and takes to protect its own confidential information and trade secrets;
(ii) use such Confidential Information solely in connection with the discharge
of its obligations under this Agreement and (iii) not disclose such Confidential
Information to any person other than those of its agents and representatives who
need to know such Confidential Information in order to accomplish the objectives
for which it was disclosed.  Notwithstanding the foregoing, the recipient of
Confidential Information may disclose it to the extent necessary to comply with
Applicable Laws, stock exchange rules, or with an order issued by a court or
Regulatory Authority with competent jurisdiction; provided that, in connection
with such disclosure, the recipient uses commercially reasonable efforts to
obtain confidential treatment or an appropriate protective order, to the extent
available, with respect to such Confidential Information.
 
(c) Upon request of the disclosing Party, the recipient of Confidential
Information shall promptly redeliver to the disclosing Party all Confidential
Information provided to the recipient in tangible form, and the recipient shall
not retain any copies, extracts or other reproductions, in whole or in part, of
such Confidential Information.  All notes or other work product prepared by the
recipient based upon or incorporating Confidential Information of the disclosing
Party shall be destroyed, and such destruction shall be certified in writing to
the disclosing Party by an authorized representative of the recipient who
supervised such destruction.  Notwithstanding the foregoing, in-house legal
counsel to the recipient shall be permitted to retain in its files one copy of
all Confidential Information to evidence the scope of the Party’s obligation of
confidentiality.
 
(d) The obligations under this Section shall remain in effect from the Effective
Date through the third anniversary of the expiration or termination of this
Agreement.
 
(e) In addition to any other remedies available in law or equity, the disclosing
Party shall be entitled to temporary and permanent injunctive relief in the
event of a breach (or threatened breach) under this Section.
 
(f) The provisions of this Section shall supersede and replace any prior
agreements between the Parties relating to Confidential Information covered
hereby; provided that notwithstanding the foregoing the Parties acknowledge and
agree that upon execution of this Agreement by the Parties that certain
Non-Disclosure Agreement, dated December 13, 2007 between the Parties shall be
deemed terminated as of the date of execution but those terms set forth therein
shall survive in accordance with their terms.
 
(g) Notwithstanding the provisions of this Article VI, the parties acknowledge
they may desire (or be required) to make a public announcement, issue a press
release or provide similar publicity with respect to this Agreement or the
transactions contemplated herein, and each Party shall notify the other Party of
its intent to make such publicity and deliver a draft of such publicity to the
other Party.  Neither Party shall make any public announcement, press release or
similar public pronouncement with respect to this Agreement or the transactions
contemplated herein without the consent of the other Party regarding the
content, time and manner of such publicity; provided that neither Party shall
unreasonably withhold its consent under this section and nothing in this Article
VI shall prevent either Party from timely making any disclosure required by law
or by the New York Stock Exchange.
 
 
- 19 -

--------------------------------------------------------------------------------


 
ARTICLE VII
INTELLECTUAL PROPERTY RIGHTS
 
7.1. Intellectual Property/Information and Ideas.  CryoLife acknowledges
Medafor's exclusive right, title and interest in Medafor's patents and know-how
related to the manufacture, regulatory approval, or distribution of the Bellows
Applicator and the MPH Product and to the trademarks, trade names, trade dress
and methods of presentation relating to the Bellows Applicator and the MPH
Product (including the Medafor Mark).  Medafor acknowledges CryoLife’s exclusive
right, title and interest in the CryoLife Marks and all Intellectual Property
rights therein or related thereto, including the CryoLife Applicator (the
“CryoLife IP”).  Except as otherwise expressly provided herein, nothing
contained herein shall be construed to convey any right, interest or title in or
to the Medafor IP to CryoLife, or any right, interest or title in or to the
CryoLife IP to Medafor.
 
7.2. IP Representations.  Medafor hereby represents and warrants to, and
covenants with, CryoLife as follows:
 
(a) Medafor, and only Medafor, owns or holds valid and enforceable rights to
exclusively manufacture, Distribute, use or license (to the extent a license is
required) any and all Intellectual Property that is necessary (i) to manufacture
and sell the MPH Product, the Bellows Applicator, and the Products or to permit
others to manufacture or sell the MPH Product, the Bellows Applicator, and the
Products (except for the CryoLife Applicator, if any, for which CryoLife grants
Medafor a royalty free license during the Term of this Agreement solely for the
purposes of Medafor performing its obligations hereunder), (ii) CryoLife to
Distribute the Product as contemplated by this Agreement and (iii) for Medafor
to grant to CryoLife the Distribution rights under this Agreement (such
Intellectual Property rights collectively, the “Medafor IP”).
 
(b) Medafor owns or licenses all right, title and interest in and to the Medafor
IP, subject only to those rights retained by HemArrest pursuant to that certain
Second Amended and Restated Exclusive License and Royalty Agreement, dated
November 1, 2004, by and between HemArrest and Medafor, as amended by that
certain Addendum, dated February 15, 2005, by and between HemArrest and Medafor,
a copy of which has been provided to CryoLife, as amended by that certain
Agreement, dated May 10, 2006, by and among HemArrest, Medafor, Ted P. Adams,
Donald L. Sturtevant and James F. Drake.
 
(c) Medafor has not granted any license, covenant not to sue or other right that
would be inconsistent with or conflict with the grant of the exclusive
Distribution rights under this Agreement.  Medafor also agrees that if in the
event HemArrest has or granted or does grant any license, covenant not to sue or
other right that would be inconsistent with or conflict with the grant of the
exclusive Distribution rights under this Agreement then it would be considered a
material breach of this Agreement by Medafor and that CryoLife would be entitled
to indemnification pursuant to Sections 7.4 and 9.1.
 
 
- 20 -

--------------------------------------------------------------------------------


 
(d) No Person has asserted any claim, suit, proceeding, action or demand (a
“Claim”) with respect to any of the Medafor IP, which Claim (i) challenges the
validity of Medafor’s interest in the Medafor IP, (ii) alleges that Medafor’s
use or practice of the Medafor IP infringes, misappropriates or violates the
rights of any Person or (iii) seeks to enjoin or restrain Medafor’s use or
practice of the Medafor IP in any manner that would interfere with the
transactions contemplated by this Agreement.  Medafor has no knowledge that any
Person intends to assert such a Claim.  Medafor also agrees that in the event
that if HemArrest has knowledge that a Person intends to assert such a Claim
then it would be considered a material breach of this Agreement by Medafor and
that CryoLife would be entitled to indemnification pursuant to Sections 7.4 and
9.1.
 
(e) To Medafor’s knowledge no Intellectual Property or contract rights of others
will be infringed by (i) the development, manufacture, distribution or sale of
the Products by Medafor or CryoLife as contemplated by this Agreement, (ii) the
entering into of this Agreement, or (iii) the performance of this Agreement by
either Party.  Medafor agrees however that if in the event that any Intellectual
Property or contract rights of others are infringed by (i) the development,
manufacture, distribution or sale of the Products by Medafor or CryoLife as
contemplated by this Agreement, (ii) the entering into of this Agreement, or
(iii) the performance of this Agreement by either Party then it would be
considered a material breach of this Agreement by Medafor and that CryoLife
would be entitled to indemnification pursuant to Sections 7.4 and 9.1.
 
(f) As of the Effective Date, it has not granted and during the Term hereof, it
will not grant any Person the right of first refusal to purchase all or
substantially all of its assets, the assets constituting the Product or the MPH
product.
 
7.3. Trademarks.  CryoLife shall have the right and license to use Medafor’s
Trademarks associated with the Product for Product marketing purposes and as may
be necessary in order to comply with applicable Regulatory Laws.  CryoLife shall
comply with the reasonable quality control instructions of Medafor as to the
form and manner in which such Medafor Trademarks shall be used.  Trademarks
developed by CryoLife for the Product shall be owned exclusively by
CryoLife.  Other than as expressly provided herein, no Party shall acquire or
have any right or license to use the name or Trademarks of the other Party
without its prior written consent.
 
7.4. Infringement Notification.  Each Party shall promptly notify the other
Party of any and all infringements of the Medafor IP or of the CryoLife IP of
which such Party becomes aware within the Territory.  Medafor shall, at its own
cost, take any and all actions, legal or equitable, necessary to defend the
Medafor IP against such infringements and to eliminate or minimize the
consequences of any infringement of the Medafor IP in the Field in the
Territory. At Medafor’s request and expense, CryoLife will assist Medafor in
taking action against any such infringements. In addition, and in addition to
any responsibility of Medafor pursuant to Section 9.1, if any Product is held to
constitute an infringement or misappropriation of any third party’s Intellectual
Property right or if Medafor and CryoLife concur that any Products constitutes
an infringement or misappropriation, Medafor will at its expense either: (i)
procure the right for CryoLife to continue distributing the Products in
accordance with this Agreement at no additional cost to CryoLife, (ii) replace
the Product with a non-infringing and non-misappropriating equivalent product
conforming to the Specifications at no additional cost to CryoLife, or (iii)
modify the Product to make it non-infringing and non-misappropriating while
conforming to the Specifications at no additional cost to CryoLife.  If Medafor
is unable to secure sufficient rights to permit Cryolife to Distribute the
Products in the manner contemplated by this Agreement, Medafor shall promptly
repurchase all of CryoLife’s Product inventory as provided in Section 10.4, and
CryoLife shall be released of its obligation to Distribute the Products.
 
 
- 21 -

--------------------------------------------------------------------------------


 
7.5. Patent Prosecution.  At its own cost, Medafor shall (or shall require
HemArrest to) apply for, prosecute, and maintain all patents or rights to
license or use the patents included in the Medafor IP in the Territory.  Medafor
shall keep CryoLife reasonably informed as to the status of the prosecution and
maintenance of such patents in the Territory and with respect to any actions
regarding such patents in the Territory.
 
ARTICLE VIII
REPRESENTATIONS AND WARRANTIES
 
Each Party hereby represents and warrants to the other Party that:
 
(a) It is a corporation duly organized, validly existing and, if relevant in its
jurisdiction of organization, in good standing under the laws of its
jurisdiction of organization and that it is legally qualified to do business in
each jurisdiction in which this Agreement may be performed and where its
activities hereunder require such qualification and has the power and authority
to own, lease and operate its assets and to conduct the business now being
conducted by it.  It has all requisite power and authority to enter into this
Agreement and to perform its obligations hereunder.
 
(b) The execution, delivery and performance by it of this Agreement and the
consummation by it of the transactions contemplated hereby have been duly
authorized and approved by all necessary corporate or equivalent action on its
part.  This Agreement has been duly executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms, except as the same may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
creditors’ rights generally.
 
(c) The execution, delivery and performance by it of this Agreement and the
consummation by it of the transactions contemplated hereby do not and will
not:  (i) violate any Applicable Laws; (ii) conflict with, or result in the
breach of any provision of, its certificate of incorporation, bylaws or
equivalent organizational documents; (iii) result in the creation of any lien or
encumbrance of any nature upon any property being transferred or licensed by it
pursuant to this Agreement; or (iv) violate, conflict with, result in the breach
or termination of, or constitute a default under (or event which, with notice,
lapse of time or both, would constitute a default under), any permit, contract
or agreement to which it is a party or by which any of its properties or
businesses are bound.
 
 
- 22 -

--------------------------------------------------------------------------------


 
(d) No authorization, consent or approval of, or notice to or filing with, any
Governmental Authority is required for the execution, delivery and performance
by it of this Agreement, other than Marketing Approvals that have not been
obtained prior to the Effective Date.
 
(e) It is not a party to any litigation relating to, or that could reasonably be
expected to affect its ability to perform its obligations under this Agreement.
 
ARTICLE IX
INDEMNIFICATION AND INSURANCE
 
9.1. Indemnification by Medafor.
 
(a) Medafor shall indemnify and hold harmless CryoLife and its respective
shareholders, directors, officers, employees and agents from and against any and
all liabilities, damages, losses, penalties, fines, costs and expenses,
including reasonable attorneys’ fees (“Losses”), paid or incurred by them in
connection with any Claim based upon or arising from:  (i) any use of the
Products, including Claims for personal injury, death or property damage;
(ii) any allegations of infringement or violation of any Intellectual Property
rights of a third party, as a result of the use, manufacture, sale or
distribution of the Product (provided that the provisions of this Section 9.1
shall be read consistent with the provisions of Section 7.4); (iii) any breach
by Medafor of any of its representations, warranties or obligations under this
Agreement; (iv) any violation by Medafor of Applicable Laws; or (v) any
negligent acts or omissions or wilful misconduct of Medafor or its Affiliates or
subcontractors or any of their respective employees or agents relating to the
activities subject to this Agreement.
 
(b) CryoLife shall give Medafor prompt written notice of any Claim with respect
to which Medafor’s indemnification obligations may apply, but any delay or
failure of such notice shall not excuse Medafor’s indemnification obligations
except to the extent that Medafor’s legal position is prejudiced
thereby.  Medafor shall have the right to assume and control the defense and
settlement of any such Claim; except that CryoLife shall have the right to
assume and control, at Medafor’s expense, the defense and settlement of any such
Claim if:  (i) CryoLife reasonably determines that there is a conflict of
interest between CryoLife and Medafor with respect to such Claim; (ii) Medafor
fails to employ counsel reasonably satisfactory to CryoLife to represent
CryoLife within a reasonable time after Medafor’s receipt of notice of the Claim
or (iii) in the reasonable opinion of counsel to CryoLife, the Claim could
result in CryoLife becoming subject to injunctive or other non-monetary relief
that could have a material adverse effect on CryoLife’s ongoing business.  The
Party not controlling the defense shall have the right to participate in the
Claim at its own expense, but in any event shall cooperate with the controlling
Party in the investigation and defense of the Claim.
 
(c) If Medafor is entitled to, and does, assume and control the defense and
settlement of any Claim with respect to which its indemnification obligations
apply, then Medafor shall not settle such Claim without CryoLife’s prior written
consent (which consent shall not be unreasonably withheld or delayed), unless
(i) the sole relief provided in such settlement is monetary in nature and shall
be paid in full by Medafor and (ii) such settlement does not include any finding
or admission of a violation by CryoLife of any Applicable Laws or Third Party’s
rights.  Whenever CryoLife assumes and controls the defense and settlement of a
Claim with respect to which Medafor’s indemnification obligations applies,
Medafor shall not be liable for any settlement thereof effected by CryoLife
unless CryoLife shall have obtained Medafor’s prior written consent to the
proposed settlement (which consent shall not be unreasonably withheld or
delayed).
 
 
- 23 -

--------------------------------------------------------------------------------


 
9.2. Indemnification by CryoLife.
 
(a) CryoLife shall indemnify and hold harmless Medafor and its Affiliates and
their respective shareholders, directors, officers, employees and agents from
and against any and all Losses, paid or incurred by them in connection with any
Claim based upon or arising from:  (i) any breach by CryoLife of any of its
representations, warranties or obligations under this Agreement; (ii) any
violation by CryoLife of Applicable Laws or (iii) any negligent acts or
omissions or wilful misconduct by CryoLife or its Affiliates or any of their
respective employees or agents relating to the activities subject to this
Agreement.
 
(b) Medafor shall give CryoLife prompt written notice of any Claim with respect
to which CryoLife’s indemnification obligations may apply, but any delay or
failure of such notice shall not excuse CryoLife’s indemnification obligations
except to the extent that CryoLife’s legal position is prejudiced
thereby.  CryoLife shall have the right to assume and control the defense and
settlement of any such Claim; except that Medafor shall have the right to assume
and control, at CryoLife’s expense, the defense and settlement of any such Claim
if:  (i) Medafor reasonably determines that there is a conflict of interest
between CryoLife and Medafor with respect to such Claim; (ii) CryoLife fails to
employ counsel reasonably satisfactory to Medafor to represent Medafor within a
reasonable time after CryoLife’s receipt of notice of the Claim or (iii) in the
reasonable opinion of counsel to Medafor, the Claim could result in Medafor
becoming subject to injunctive or other non-monetary relief that could have a
material adverse effect on Medafor’s ongoing business.  The Party not
controlling the defense shall have the right to participate in the Claim at its
own expense, but in any event shall cooperate with the controlling Party in the
investigation and defense of the Claim.
 
(c) If CryoLife is entitled to, and does, assume and control the defense and
settlement of any Claim with respect to which its indemnification obligations
apply, then CryoLife shall not settle such Claim without Medafor’s prior written
consent (which consent shall not be unreasonably withheld or delayed), unless
(i) the sole relief provided in such settlement is monetary in nature and shall
be paid in full by CryoLife and (ii) such settlement does not include any
finding or admission of a violation by Medafor of any Applicable Laws or
Third Party’s rights.  Whenever Medafor assumes and controls the defense and
settlement of a Claim with respect to which CryoLife’s indemnification
obligations applies, CryoLife shall not be liable for any settlement thereof
effected by Medafor unless Medafor shall have obtained CryoLife’s prior written
consent to the proposed settlement (which consent shall not be unreasonably
withheld or delayed).
 
9.3. Combined Obligations.  To the extent that CryoLife and Medafor have
indemnification obligations to one another in connection with a single Claim,
CryoLife and Medafor shall contribute to the aggregate damages arising from such
Claim in such proportion as is appropriate to reflect their relative
responsibilities for such damages, as well as any other relevant equitable
considerations.  The amount paid or payable by CryoLife or Medafor for purposes
of apportioning the aggregate damages shall be deemed to include all reasonable
legal fees and expenses incurred by such Party in connection with investigating,
preparing for or defending against such Claim.  Such finding of contribution
shall be as agreed to in writing by the parties, or as determined by a judicial
determination, in final, non-appealable form.
 
 
- 24 -

--------------------------------------------------------------------------------


 
9.4. Limitation of Liability.  Except as otherwise specifically stated herein,
Medafor shall not be liable for any loss or damages claimed to have resulted
from the use, operation, or performance of the Products, regardless of the form
of action; and the sole and exclusive remedies for breach of any or all
warranties or representations and for Medafor’s liability of any kind are
limited to repair or replacement of the Product or actual damages for personal
injury or to tangible personal property caused by the sole negligence of
Medafor.  EXCEPT TO THE EXTENT PROVIDED IN THIS ARTICLE IX, NEITHER PARTY SHALL
BE LIABLE TO THE OTHER PARTY FOR, AND EACH PARTY HEREBY WAIVES, SPECIAL,
EXEMPLARY, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OR ANY DAMAGE RESULTING
FROM LOSS OF USE OR PROFITS.


9.5. Insurance Provisions.
 
(a)  During the Term of this Agreement and for a period of seven years
thereafter, Medafor shall procure and maintain, from a reputable insurer
reasonably satisfactory to CryoLife, insurance in the amount of two million U.S.
Dollars ($2,000,000) per occurrence or five million U.S. Dollars ($5,000,000) in
the aggregate, including product liability insurance, which is consistent with
normal business practices of prudent companies similarly situated.  Such
insurance policy shall at all times name CryoLife as an additional insured
thereunder and Medafor shall provide a certificate of insurance to CryoLife
evidencing such coverage.  It is understood that such insurance shall not be
construed to create a limit of Medafor’s liability with respect to its
indemnification obligations under this Agreement.  Medafor shall provide
CryoLife with written evidence of such insurance upon request.  Medafor shall
provide CryoLife with written notice at least 15 calendar days prior to the
cancellation, non-renewal, or material change in such insurance.
 
(b) During the Term of this Agreement and for a period of seven years
thereafter, CryoLife shall procure and maintain, from a reputable insurer
reasonably satisfactory to Medafor, insurance in the amount of two million U.S.
Dollars ($2,000,000) per occurrence or five million U.S. Dollars ($5,000,000) in
the aggregate, including product liability insurance, which is consistent with
normal business practices of prudent companies similarly situated.  Such
insurance policy shall at all times name Medafor as an additional insured
thereunder and CryoLife shall provide a certificate of insurance to Medafor
evidencing such coverage.  It is understood that such insurance shall not be
construed to create a limit of CryoLife’s liability with respect to its
indemnification obligations under this Agreement.  CryoLife shall provide
Medafor with written evidence of such insurance upon request.  CryoLife shall
provide Medafor with written notice at least 15 calendar days prior to the
cancellation, non-renewal, or material change in such insurance.
 
 
- 25 -

--------------------------------------------------------------------------------


 
ARTICLE X
TERM AND TERMINATION
10.1. Term.
 
(a) This Agreement shall take effect as of the Effective Date and shall remain
in effect until June 30, 2011 (the “Initial Term”).  At CryoLife’s option
(“Right of Renewal”), this Agreement may be renewed for an additional thirty-six
(36) months period if CryoLife meets the Annual Minimums during the Initial
Term.  The Initial Term plus any renewal terms, if any, is referred to herein as
the “Term.”
 
(b) CryoLife may exercise its Right of Renewal by giving Medafor written notice
of its intent to renew at least sixty (60) days prior to the expiration of the
Initial Term.  If CryoLife does not exercise the Right of Renewal or does not
qualify for the Right of Renewal, then, within the last three (3) months of the
Initial Term, the Parties shall discuss options for concluding a new agreement
to take effect upon the expiration of this Agreement.  Nothing in the preceding
sentence shall require either Party to enter into or be bound by a new agreement
or shall be construed to require a minimum length of time for such discussions.
 
(c) If this Agreement is not renewed as provided above or after the expiration
of the Term herein, CryoLife shall be free to continue to sell Products it has
purchased from Medafor unless and until Medafor repurchases such Products from
CryoLife.
 
10.2. Termination.  This Agreement may be terminated prior to the expiration of
the Term as follows:
 
(a) By either Party for reason of the other Party’s material breach of a duty or
obligation under this Agreement by giving the other Party not less than thirty
(30) days prior written notice of termination to the other Party which specifies
such default and such other Party fails to cure the material default during such
thirty (30) day period; provided that CryoLife’s failure to make payments due
for invoices set forth hereunder shall only be subject to a ten (10 day cure
period; or
 
(b) By either Party forthwith on written notice of termination to the other
Party for the other Party's voluntary or involuntary petition of bankruptcy, or
insolvency, or winding up of its operations; or in the event of nationalization,
in whole or part, of the other Party; or
 
(c) By CryoLife upon thirty (30) days written notice of termination to Medafor
after Medafor fails on any two occasions within any twelve (12) month period to
timely deliver Product, or material quantities of Products, that conform to the
Specifications and for which Medafor fails to timely deliver replacement
Products that meet Specifications, ordered by CryoLife in accordance with the
provisions of this Agreement (a “Failure to Supply”); or
 
(d) By Medafor upon thirty (30) days written notice of termination to CryoLife
if CryoLife fails to meet at least 80% of the Annual Minimum of any Year (except
for Year 1), provided that in determining whether or not CryoLife has met the
purchase requirement for a particular period, any Products ordered by CryoLife
in excess of the amount required for that period may be carried backward or
forward to supplement the purchases of the preceding or following period, and
any Products ordered by CryoLife in the previous Year in excess of the Annual
Minimum for such previous Year may be carried forward to supplement the
inadequate inventory purchases of any period of the following Year; and provided
further, that within thirty (30) days of CryoLife’s receipt of Medafor’s written
notice of termination, CryoLife does not submit purchase orders to make up for
the shortfall during the thirty (30) day period;
 
 
- 26 -

--------------------------------------------------------------------------------


 
(e) By CryoLife upon notice in the event of any Product supply interruption
pursuant to Sections 4.1(c) or (d) or any recall of Products provided CryoLife
delivers thirty (30) days prior written notice of termination to Medafor of such
Product supply interruption or recall and Medafor fails to cure the default
during such thirty (30) day period; or
 
(f) In the event CryoLife fails to meet the minimum purchase requirements set
forth in Section 2.2 (as modified by Section 10.2(d)), Medafor’s sole and
exclusive remedy is shall be to terminate the Agreement as provided
subsubsection (d) above.  CryoLife shall not be liable for any monetary damages
that Medafor may incur as a result of any such failure.
 
10.3. Effect of Termination.  Notwithstanding anything to the contrary contained
herein, upon termination or expiration of this Agreement other than due to an
uncured breach of this Agreement by CryoLife (outside of a failure to meet the
minimum purchase requirements set forth in Section 2.2 as modified by Section
10.2(d)), (i) Medafor shall continue to fill all CryoLife purchase orders made
in accordance with the provisions of this Agreement prior to the date of the
initial notice of such termination or expiration; (ii) CryoLife shall continue
to have all rights necessary or appropriate to sell Products (including Products
delivered pursuant to post-termination orders and any Products ordered by
CryoLife prior to termination or expiration) for six (6) months following the
date of termination or expiration, and Medafor shall continue to comply with all
of its duties and obligations hereunder necessary or appropriate to facilitate
such sales by CryoLife; (iii) Medafor shall continue to comply with all of its
duties and obligations hereunder necessary or appropriate to permit CryoLife to
fulfill its obligations to deliver Products pursuant to tenders or sales
contracts outstanding at the time of such termination or expiration until such
tenders or sales contracts have expired, including Medafor’s obligation to fill
any related CryoLife purchase orders, (iv) CryoLife shall continue to comply
with its obligations under this Agreement; and (v) CryoLife shall make payments
of all undisputed portions of invoices within ten (10) days of receipt of such
invoice (provided that if CryoLife has not paid all other undisputed invoices,
payment shall be made COD for such instruments).  Termination of this Agreement
shall not affect rights and obligations of either Party that may have accrued
prior to the effective date of termination or any obligation that by its nature
or express terms survives termination.  Sections 1.1, 1.2, 2.1(c), 2.1(d),
2.1(e), 2.3, 2.4, 2.6, 3.2, 3.3, 3.4, 3.5, 4.1(e), 4.2, 4.3, 4.4 and Articles
V-Article XI shall survive the termination or expiration of this Agreement.
 
10.4. Inventory Repurchases.  Upon termination or expiration of this Agreement
for any reason other than for CryoLife’s material breach of its obligations
hereunder, Medafor shall, at CryoLife’s option, repurchase from CryoLife all
Products that are commercially usable at the Transfer Price paid by CryoLife for
such Products, and CryoLife shall return to Medafor any advertising or sales
materials previously provided by Medafor, if any. Within thirty (30) calendar
days after any such termination of this Agreement, CryoLife shall provide
Medafor an inventory of Products in its possession, including samples of
Products, and information relating to the transfer prices CryoLife paid for such
Products.  If Medafor disputes any information provided by CryoLife, it shall
deliver a written notice thereof to CryoLife within fifteen (15) calendar days
after receiving such information, in which case, the Parties shall negotiate in
good faith to resolve such dispute; provided that in the event that they fail to
resolve the dispute within thirty (30) days after Medafor’s delivery of such
notice of dispute, either party may take any judicial action it deems necessary
or appropriate.  CryoLife shall deliver to Medafor all remaining Products,
including samples, promptly after the expiration of the fifteen (15) calendar
day period if no dispute is raised by Medafor, or after the resolution of such
dispute.
 
 
- 27 -

--------------------------------------------------------------------------------


 
 
ARTICLE XI
MISCELLANEOUS
 
11.1. Agency.  Neither Party is, nor shall be deemed to be, an employee, agent,
partner or legal representative of the other Party for any purpose.  Neither
Party shall have the right, power or authority to enter into any contracts in
the name of, or on behalf of, the other Party, nor shall either Party have the
right, power or authority to pledge the credit of the other Party in any way or
hold itself out as having the authority to do so.
 
11.2. Force Majeure.  If the performance of any obligation under this Agreement
is prevented, restricted or interfered with by reason of war, revolution, civil
commotion, acts of terrorism, blockade, embargo, material changes in Applicable
Laws, strikes or similar event which is beyond the reasonable control of the
Party affected and could not have been avoided with the exercise of due care,
then the Party so affected shall, upon giving prior written notice to the other
Party, be excused from such performance to the extent of such prevention,
restriction, or interference, provided that the Party so affected shall notify
the other Party within ten (10) days of such occurrence, shall use its
Commercially Reasonable Efforts to avoid or remove such causes of
nonperformance, and shall continue performance hereunder with reasonable
dispatch whenever such causes are removed.  If such conditions inhibiting
complete performance shall continue in excess of sixty (60) days, then the Party
that is not affected by the force majeure event shall have the option, by
delivery of written notice of termination to the affected Party, to terminate
this Agreement.
 
11.3. Binding Assignment. This Agreement shall be binding on CryoLife, Medafor,
and their respective successors and assigns.  Neither Party may assign its
obligations under this Agreement or in any way transfer its rights or
obligations under this Agreement, directly or indirectly, without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld.
 
11.4. Set Off.  The existence of any Claim by a Party against the other Party or
any of its affiliates, whether predicated upon this Agreement or otherwise,
shall not entitle the claiming Party to withhold or set-off any payments due to
the other Party under this Agreement.  If any governmental agency prevents
performance of any duty of either Party under this Agreement, either Party may
immediately suspend this Agreement and each Party will be excused from further
performance of its obligations under this Agreement unless and until
governmental approval is obtained
 
 
- 28 -

--------------------------------------------------------------------------------


 
11.5. Entire Agreement; Amendments.  Except for that certain Non-Disclosure
Agreement referenced herein, this Agreement constitutes the entire agreement
between the Parties hereto concerning its subject matter and supersedes all
previous negotiations, agreements and commitments with respect thereto.  This
Agreement shall not be released, discharged, amended or modified in any manner
except by a written instrument signed by duly authorized officers of each of the
Parties hereto.
 
11.6. Partial Illegality.  If any provision of this Agreement, or the
application thereof to any Party or circumstances, shall be declared void,
illegal or unenforceable, the remainder of this Agreement shall be valid and
enforceable to the extent permitted by Applicable Laws.  In such event, the
Parties shall use their best efforts to replace the invalid or unenforceable
provision by a provision that, to the extent permitted by Applicable Laws,
achieves the purposes intended under the invalid or unenforceable
provision.  Any deviation by either Party from the terms and provisions of this
Agreement in order to comply with Applicable Laws shall not be considered a
breach of this Agreement.
 
11.7. Headings and Captions.   Headings and captions used herein are for
convenience only and shall not be deemed part of the Agreement.
 
11.8. Waiver of Compliance.  No provision of this Agreement shall be waived by
any act, omission or knowledge of a Party or its agents or employees, except by
an instrument in writing expressly waiving such provision and signed by a duly
authorized officer of the waiving Party, which waiver shall be effective only
with respect to the specific obligation and instance described therein. A
failure to exercise or a delay in exercising a right or remedy provided by this
Agreement or by Applicable Law shall not constitute a wavier of that right or
remedy.
 
11.9. Notices.  All notices and other communications in connection with this
Agreement, other than firm purchase orders which are governed by Section 3.2,
shall be in writing and shall be sent to the respective Parties at the following
addresses, or to such other addresses as may be designated by the Parties in
writing from time to time in accordance with this Section, by registered or
certified mail, postage prepaid, or by express courier service or service fee
prepaid:
 
To Medafor:
Medafor, Inc.
2700 Freeway Blvd., Suite 800
Minneapolis, MN  55430
Attn:  Gary J. Shope, CEO


To CryoLife:
CryoLife , Inc.
1655 Roberts Blvd NW
Kennesaw, GA  30144
Attn:  General Counsel
 
 
- 29 -

--------------------------------------------------------------------------------



 
All notices shall be deemed given and received (i) if delivered by hand,
immediately, (ii) if sent by mail, three (3) Business Days after posting, or
(iii) if delivered by express courier service, the next Business Day in the
jurisdiction of the recipient.
 
11.10. Counterparts.  This Agreement may be executed in multiple counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.
 
11.11. Further Actions.  Each Party agrees, subsequent to the execution and
delivery of this Agreement and without any additional consideration, to execute,
acknowledge and deliver such further documents and instruments, and to do all
such other acts, as may be necessary or appropriate in order to carry out the
purposes and intent of this Agreement.
 
11.12. Jointly Prepared.  This Agreement has been prepared jointly and shall not
be strictly construed against either Party.
 
11.13. Third Party Rights.  Except as otherwise expressly provided herein, this
Agreement is not intended to confer any benefits upon, or create any rights in
favor of any Person other than the Parties.
 
11.14. Expenses.  Except as otherwise expressly provided in this Agreement, each
Party shall be responsible for its own expenses incurred in connection with this
Agreement and the transactions contemplated hereby.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURES APPEAR ON FOLLOWING PAGE]

 
- 30 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Party has caused this Agreement to be executed by its
respective duly authorized representative as of the Effective Date.
 
 
 
 

 
MEDAFOR, INC.
         
 
By:
 /s/ Gary J. Shope     Name:   Gary J. Shope     Title:   Chief Executive
Officer          

 
 

 
CRYOLIFE INC.,
         
 
By:
 /s/ David Ashley Lee     Name:   David Ashley Lee     Title:  Executive Vice
President, Chief Operating Officer and Chief Financial Officer          

 




 
- 31 -

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
 
[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN REDACTED ARE
MARKED WITH BRACKETS (“[***]”). THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION.
 
EXHIBIT A
 
Specifications
 
 
Product Packaging/Labeling:
 


Ø The Products will be individually contained within moisture impermeable foil
pouches that are compatible with gamma irradiation sterilization.  Foil product
pouches along with product IFU(s) will be inserted into pre-printed dispensing
boxes.  Some product dispensing box may be individually shrink-wrapped prior to
shipment for added environmental and shipping protection. All Products shall be
boxed in containers as agreed to as of the date hereof by the Parties.


Ø Each Product foil pouch label, whether pre-printed onto or adhered to the
pouch, will include and contain any and all applicable elements agreed to by the
Parties as of the date hereof (including and required by Regulatory
Authorities).


Ø All materials, including foil pouches, ink, labels, and dispensing box, will
be smudge resistant and compatible with manufacturing, sterilization and
shipping activities.
 
Product Sterilization and Stability:
 


Ø The Products and associated packaging/labeling materials will be subjected to
the Method VDmax of radiation sterilization as described in AAMI TIR27, but will
meet at least a minimum sterility assurance level of 10-6.  The Products and all
materials used in the Products shall be shipped and stored at room temperature


In addition to the foregoing:


1)           All Products shall meet the attached “[***] Specifications”
attached hereto; and
2)           The Bellows Applicator specifications shall be composed of two
components as set forth on the attached documents labeled “LAMEPLAST CAP/TIP”
and “Lamepast 9gm Bellows”.



 
 

--------------------------------------------------------------------------------

 
 
 
[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN REDACTED ARE
MARKED WITH BRACKETS (“[***]”). THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION.
 
 
 
 

[g30330image6.jpg]
[g30330image1.jpg]
 
 
 
 
 
[DIAGRAM OF THE
HEMOSTASE MPH MATERIAL]
 
 
 
 
 
 
 
[g30330image3.jpg]
   
[g30330image5.jpg]
  [g30330image4.jpg]

 
 
 

--------------------------------------------------------------------------------


 
 
[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN REDACTED ARE
MARKED WITH BRACKETS (“[***]”). THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION.
 
 

 

  [g30330image7.jpg]
                                                     
 
                                                      OD MAX
[***]                                                 ID MIN [***]
                                                      ID MAX
[***]                                                   OD MIN [***]
 
 
 
[***]                                       
                                      TOTAL SLOPE [***]
 
[DIAGRAM OF THE LAMEPLAST CAP]
 
 
 
 
[***]
 
 
 
 
 
 
[DIAGRAM OF THE LAMEPLAST CAP]
 
 
 
 
 
 
 
[g30330image10.jpg]    [g30330image9.jpg]

 
 
 
 
 

--------------------------------------------------------------------------------


 
 
[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN REDACTED ARE
MARKED WITH BRACKETS (“[***]”). THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION.
 

 

  [g30330image12.jpg]
 
 
 
 
 
 
[***]
[***]
[***]
 
 
 
                                                                         [***]
 
[DIAGRAM OF THE LAMEPLAST 9 GM BELLOWS]
 
 
 
[***]
 
 
 
 
 
[DIAGRAM OF THE
LAMEPLAST 9 GM BELLOWS]
[g30330image15.jpg]   [g30330image14.jpg]

 
 

 

--------------------------------------------------------------------------------


 
[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN REDACTED ARE
MARKED WITH BRACKETS (“[***]”). THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION.
 
EXHIBIT B
 
Initial Exclusions from the Territory


Excluded United States Hospitals


The following United States hospitals shall not be deemed part of the Territory
until the earlier of the date set forth across from such hospital, or the
termination of the distributor by Medafor that is distributing to such hospital:

 
Distributor
Name of Hospital
CryoLife Start Date
[***]
[***]
October 1, 2008
[***]
[***]
October 1, 2008
[***]
[***]
October 1, 2008
[***]
[***]
October 1, 2008
[***]
[***]
October 1, 2008
[***]
[***]
October 1, 2008
[***]
[***]
October 1, 2008
[***]
[***]
October 1, 2008
[***]
[***]
October 1, 2008
[***]
[***]
October 1, 2008
[***]
[***]
January 1, 2009
[***]
[***]
January 1, 2009
[***]
[***]
January 1, 2009
[***]
[***]
January 1, 2009
[***]
[***]
January 1, 2009
[***]
[***]
January 1, 2009
[***]
[***]
January 1, 2009
[***]
[***]
January 1, 2009
[***]
[***]
January 1, 2009
[***]
[***]
January 1, 2009
[***]
[***]
January 1, 2009
[***]
[***]
January 1, 2009
[***]
[***]
January 1, 2009
[***]
[***]
January 1, 2009
[***]
[***]
January 1, 2009
[***]
[***]
January 1, 2009
[***]
[***]
January 1, 2009
[***]
[***]
January 1, 2009
[***]
[***]
January 1, 2009
[***]
[***]
January 1, 2009
[***]
[***]
January 1, 2009
[***]
[***]
January 1, 2009
[***]
[***]
January 1, 2009

 
 
 
- 2 -

--------------------------------------------------------------------------------


 
 
 
[***]
[***]
January 1, 2009
[***]
[***]
January 1, 2009
[***]
[***]
January 1, 2009
[***]
[***]
January 1, 2009
[***]
[***]
January 1, 2009
[***]
[***]
January 1, 2009
[***]
[***]
January 1, 2009
[***]
[***]
January 1, 2009
                 




 
 
- 3 -

--------------------------------------------------------------------------------

 
 
[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN REDACTED ARE
MARKED WITH BRACKETS (“[***]”). THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION.
 



Exhibit C


United States
Transfer Prices:


Year
Transfer Price 3-gram
Transfer Price for 5-gram
Year 1 (May 1, 2008 – June 30, 2009)
$[***]
$[***]
Year 2 (July 1, 2009 – June 30, 2010)
$[***]
$[***]
Year 3 (July 1, 2010 – June 30, 2011)
$[***]
$[***]
Year 4 (July 1, 2011 – June 30, 2012)
$[***]
$[***]



Direct Sales Outside of United States (U.K. and Germany)
Transfer Prices:


Year
Transfer Price 3-gram
Transfer Price for 5-gram
Year 1 (May 1, 2008 – June 30, 2009)
$[***]
$[***]
Year 2 (July 1, 2009 – June 30, 2010)
$[***]
$[***]
Year 3 (July 1, 2010 – June 30, 2011)
$[***]
$[***]
Year 4 (July 1, 2011 – June 30, 2012)
$[***]
$[***]



Third Party Sales Outside of United States (Canada, EU (excluding U.K. and
Germany) and ROW)
Transfer Prices:


Year
Transfer Price 3-gram
Transfer Price for 5-gram
Year 1 (May 1, 2008 – June 30, 2009)
$[***]
$[***]
Year 2 (July 1, 2009 – June 30, 2010)
$[***]
$[***]
Year 3 (July 1, 2010 – June 30, 2011)
$[***]
$[***]
Year 4 (July 1, 2011 – June 30, 2012)
$[***]
$[***]



All transfer prices in Years 5 and 6 shall be adjusted as follows:


The price shall increase, if at all based on the lesser of the following, (a)
[***]% or (b) the increase in Federal Bureau of Labor Statistics, Consumer Price
Index (CPI) for all Urban Consumers (or its successor if one is substituted in
the future) from the month of April of the year prior to the current year in
which the adjustment must be made until the month of March of the current year



 
- 4 -

--------------------------------------------------------------------------------

 

SCHEDULE 2.1


[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN REDACTED ARE
MARKED
WITH BRACKETS (“[***]”). THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH UNITED STATES SECURITIES AND EXCHANGE COMMISSION.


Current Distribution Agreements
(those United States distributors noted with a * will continue after the
Effective Date in accordance with Section 2.1)
 
*[[***] – Pennsylvania]
 
*[[***] – Florida]
 
*[[***] – Ohio]
 

 
- 5 -

--------------------------------------------------------------------------------

 

Schedule 2.2


“Baseball” Arbitration


In the event that one Party delivers the other Party an Annual Dispute Notice in
accordance with Section 2.2 the parties hereby agree that the dispute over the
amount of the reduction for the Annual Minimum reduction shall be settled by
“Baseball” arbitration as follows:


(a)  
There shall be a single arbitrator selected in accordance with the then current
rules of the American Arbitration Association (such arbitrator, the
“Arbitrator”)



(b)  
Arbitration shall be held in Chicago, Illinois



(c)  
Once the Arbitrator is selected, the Arbitrator shall direct the Parties to
attend a hearing, and this hearing shall take place within twenty (20) calendar
days of the appointment of the Arbitrator.



(d)  
Each Party shall have a maximum of one (1) hour in which to make oral
submissions to the Arbitrator at the hearing and a maximum of three (3) 8 inch
by 11 inch pages, single sided in which to make written submissions to the
Arbitrator.



(e)  
Each Party shall submit to the arbitrator and exchange with each other in
advance of the hearing, their last, best offer stating the name of the Party
submitting such offer and the sum that constitutes their reduced Annual Minimum
number.  Such offer shall be delivered a minimum of forty-eight (48) hours
before such hearing.



(f)  
The Arbitrator shall have five (5) Business Days from the date of the hearing to
make a final and binding award, and the Arbitrator shall, in the making of such
award be limited to awarding only one or the other of the two figures submitted
in accordance with (e) above.



(g)  
Each Party shall bear its own costs and expenses for this “Baseball” arbitration
and the costs of this “Baseball” arbitration shall be allocated between the
parties.  No attorneys’ fees may be awarded.



.
 

 
- 6 -

--------------------------------------------------------------------------------

 
